DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s filing of instant application on February 10, 2020. Claims 1-20 have been presented in the filing and are now pending.

Continuation
This application is a continuation application of U.S. application no. 16/182,184 filed on November 06, 2018, now U.S. Patent 10,636,030 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 6 and 15, the claims recite, in part, “wherein the authorization received to participate on the mesh network is based on a total number of messages processed by the electronic device on the mesh network.” The scope of the claims is unclear. For example, one of ordinary skill in the art would appreciate that the electronic device would require this authorization in order to participate in the mesh network (see claims 3 and 12). Claims 6 and 15, however, recite that the authorization to participate on the mesh network is based on the participation on the mesh network.
As per claim 10, the term “the electronic device” lack antecedent basis. Here, the scope of the claim is unclear as the claim suggests multiple electronic devices, i.e., computer-implemented and mesh network.
As per claim 19, the term “the electronic device” lack antecedent basis. Here, the scope of the claim is unclear as the claim suggests multiple electronic devices, i.e., computing device and mesh network.
The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2008/0304485 (“Sinha”) in view of US Patent No. 6,868,160 (“Raji”), US Patent Publication No. 20180337769 (“Gleichauf”), and US Patent Publication No. 20170078493 (“Melika”) .
Per claims 1, 10, and 19, Sinha fairly discloses an electronic device (see Fig. 3A), comprising: a storage device to store instructions (see Fig. 3A, Memory 309 storing programs 311); and a processor coupled with the storage device operable to execute the instructions (see Fig. 3A, Processor 307), the processor, when executing the instructions, to: 
receive a message from a first node on a mesh network, the message encrypted associated with the electronic device (see Fig. 8, receive a packet; ¶0067, client packet received by the mesh AP … may be encrypted; ¶0073, the mesh AP decrypts the client traffic … hop-by-hop encryption; ¶0076, each intermediate mesh AP includes in the case that the mesh network is set for hop-by-hop encryption, decrypting the packet received … the mesh AP’s process includes encrypting the packet prior to forwarding the tagged packet)(one of ordinary skill in the art would appreciate that hop-by-hop encryption involves receiving of encrypted message, decrypting of the encrypted message, and re-encrypting of the message for forwarding to next destination);
generate a decrypted message by decrypting the received message (see Fig. 8, receive a packet; ¶0067, client packet received by the mesh AP … may be encrypted; ¶0073, the mesh AP decrypts the client traffic … hop-by-hop encryption; ¶0076, each intermediate mesh AP includes in the case that the mesh network is set for hop-by-hop encryption, decrypting the packet received … the mesh AP’s process includes encrypting the packet prior to forwarding the tagged packet)(one of ordinary skill in the art would appreciate that hop-by-hop encryption involves receiving of encrypted message, decrypting of the encrypted message, and re-encrypting of the message for forwarding to next destination); 
generate a re-encrypted message by encrypting the decrypted message (see Fig. 8, receive a packet; ¶0067, client packet received by the mesh AP … may be encrypted; ¶0073, the mesh AP decrypts the client traffic … hop-by-hop encryption; ¶0076, each intermediate mesh AP includes in the case that the mesh network is set for hop-by-hop encryption, decrypting the packet received … the mesh AP’s process includes encrypting the packet prior to forwarding the tagged packet)(one of ordinary skill in the art would appreciate that hop-by-hop encryption involves receiving of encrypted message, decrypting of the encrypted message, and re-encrypting of the message for forwarding to next destination); 
send the re-encrypted message to the second node (see Fig. 8, receive a packet; ¶0067, client packet received by the mesh AP … may be encrypted; ¶0073, the mesh AP decrypts the client traffic … hop-by-hop encryption; ¶0076, each intermediate mesh AP includes in the case that the mesh network is set for hop-by-hop encryption, decrypting the packet received … the mesh AP’s process includes encrypting the packet prior to forwarding the tagged packet)(one of ordinary skill in the art would appreciate that hop-by-hop encryption involves receiving of encrypted message, decrypting of the encrypted message, and re-encrypting of the message for forwarding to next destination).

Sinha does not specifically teach that the message received is encrypted with a public key associated with the electronic device; that the encrypted message is decrypted using a private key associated with the electronic device; request a public key of a second node on the mesh network from an authorization node; receive the public key of the second node; generate an encrypted message by encrypting the message with the public key of the second node.
Raji, however, discloses an encryption/decryption technique in its background that it was known before the effective filing of claimed invention of requesting a public key of the recipient from an authority, receiving the public key, encrypting with the message with the public key, sending the encrypted message to the recipient, and the recipient upon receiving the message, decrypting the message with the private key (see col. 2, lines 54-63, A sender desiring to send a message in a secure fashion to a recipient requests the recipient's public key certificate from the recipient or the certificate authority. The recipient or the certificate authority sends the sender a certificate containing the recipient's public key … The sender then sends the encrypted message to the recipient. When the recipient receives the message, the recipient decrypts the message using the recipient's private key).
Hence, as Sinha discloses a mesh network utilizing hop-by-hop encryption, i.e., sender encrypting data; sending the encrypted data to an intermediate (recipient); the intermediate decrypting the received encrypted data; the intermediate re-encrypting the data; and sending the re-encrypted data to a second recipient, as described above, it would have been obvious to one of ordinary skill in the art of data security to substitute one known encryption/decryption technique for another for encryption/decryption, and further it would take no more than ordinary creativity for a person of ordinary skill to use encryption/decryption technique available, i.e. public key/private key encryption between the sender and the recipient as taught by Raji, as encryption/decryption technique between the sender(s) and the recipient(s) utilized by the hops within the mesh network of the Sinha (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

The combination of Sinha and Raji does not specifically teach receive a payment comprising a portion of a cryptocurrency token based on the re-encrypted message sent to the second node.
Gleichauf, an analogous art of mesh network and devices, discloses a device in the mesh network receiving a payment comprising a portions of a cryptocurrency token based on a service provided by the device (see ¶0035, a digital wallet for an IoT device that participates and as a result the wallet may be filled with digital currency; ¶0039; ¶0041; ¶0051; ¶0072; ¶0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the techniques of providing payment comprising a portion of a cryptocurrency token for rendered services as taught by Gleichauf to the combination of Sinha and Raji, i.e., to the device(s) rendering services including for forwarding of the message to other node(s) within the mesh network, as the combination generally improves the overall mesh network ecosystem by providing incentives for the efforts utilized by the nodes in rendering message forwarding services.

The combination of Sinha, Raji, and Gleichauf does not specifically teach that the public key of the second node of the cryptocurrency wallet.
Melika, however, teaches public key of cryptocurrency wallet (see ¶0019, transactions associated with the cryptocurrency wallet’s public key). 
As the combination of Sinha, Raji, and Gleichauf discloses use of public key (see Raji: col. 2, lines 54-63, A sender desiring to send a message in a secure fashion to a recipient requests the recipient's public key certificate from the recipient or the certificate authority. The recipient or the certificate authority sends the sender a certificate containing the recipient's public key … The sender then sends the encrypted message to the recipient. When the recipient receives the message, the recipient decrypts the message using the recipient's private key), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to substitute one known element for another for public key encrypting message, and further it would take no more than ordinary creativity for a person of ordinary skill in the art to use any type of encryption key, i.e., public key of a cryptocurrency wallet, as public key in the combination of Sinha, Raji, and Gleichauf (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Claims 10 and 19 are significantly similar to claim 1, representing corresponding method and non-transitory computer-readable medium respectively. Hence, the claims are rejected similarly.

In further reference to “cryptocurrency wallet” in describing the public key, the applicant is reminded that this description is considered as non-functional descriptive material as it merely describes the public key. 

As per claims 2, 11, and 20, the Sinha, Raji, Gleichauf, and Melika further teaches receiving data relating to the mesh network; and establishing the electronic device as a node on the mesh network based on the data (see Sinha: ¶0020, sending at least each mesh point tag’s one or more paths tag information; ¶0054, sends the tags to mesh AP).

As per claims 3 and 12, the Sinha, Raji, Gleichauf, and Melika further teaches receiving authorization to participate on the mesh network from an authorization node of the mesh network (see Sinha: ¶0054, Root AP sends tags to the newly joined mesh AP)(by sending the tags, the newly joined mesh AP can participate in the network in the system). 
While Sinha teaches that the Root AP provides access to the Internet for the mesh network (see Fig. 1), Sinha does not specifically teach wherein the Root AP maintains a blockchain of cryptocurrency to provide access to the Internet for the mesh network. Gleichauf, however, teaches that the participants of the mesh network maintaining a blockchain of cryptocurrency (see ¶0035, ¶0044; ¶0046; ¶0056, capability to access a full or partial copy of the blockchain via accessing local memory; ¶0078, mesh network).
Furthermore, the applicant is reminded that the description of the authorization node, here the intended use or function of the authorization node, does not move to distinguish over the prior art as the claims are directed to electronic device and its function(s) as recited in the apparatus claim nor does the description affect the positively recited steps in the method claim.

As per claims 4 and 13, the Sinha, Raji, Gleichauf, and Melika further teaches obtain a cryptocurrency wallet and store the cryptocurrency wallet in the storage device, wherein the cryptocurrency wallet is associated with the public key and the private key of the electronic device; and store the received payment in the storage device in the obtained cryptocurrency wallet of the electronic device (see Gleichauf: ¶0028, public key or private key; ¶0035, ¶0039, wallet storing addresses, signatures, etc.; ¶0044; ¶0046; ¶0055, payment to a wallet; ¶0056, capability to access a full or partial copy of the blockchain via accessing local memory; ¶0060, wallets; ¶0071, use of wallets for payment; ¶0096, local wallets).

As per claims 5 and 14, the Sinha, Raji, Gleichauf, and Melika does not specifically teach wherein the authorization received to participate on the mesh network is based on a total amount of cryptocurrency tokens stored in a cryptocurrency wallet. In other words, Sinha is silent as to requirement of total amount of cryptocurrency tokens stored in a cryptocurrency wallet. Gleichauf, however, teaches that the participants on the mesh network performing transactions for services as described above and further teaches if a participant has sufficient funds (see ¶0052, sufficient funds to pay applicable fees). Hence, as Sinha teaches authorization to participate on the mesh network and Gleichauf teaches payments among the participants on the mesh network, it would have been obvious to one of ordinary skill in the art to base the authorization to participate on a total amount of cryptocurrency tokens stored in a cryptocurrency wallet to make sure that the potential participant would have enough funds to pay applicable fees that may be incurred by the participant.
Furthermore, the description of authorization, e.g. how the authorization was determined, does not move to distinguish over prior art as the description does not affect the electronic device in its capability in receiving the authorization in the electronic device claim and the step of receiving the authorization in the method claim. 

As per claims 6 and 15, the Sinha, Raji, Gleichauf, and Melika does not specifically teach wherein the authorization received to participate on the mesh network is based on a total number of messages processed by the electronic device on the mesh network. However, the description of authorization, e.g. how the authorization was determined, does not move to distinguish over prior art as the description does not affect the electronic device in its capability in receiving the authorization in the electronic device claim and the step of receiving the authorization in the method claim.

As per claims 7 and 16, the Sinha, Raji, Gleichauf, and Melika does not specifically teach wherein the public key of the cryptocurrency wallet of the second node is stored within a blockchain of the mesh network. 
However, as Gleichauf generally teaches storing data on a blockchain of the mesh network as described above, it would take no more than ordinary creativity for a person of ordinary skill in the art prior to the effective filing of the claimed invention to store any data, including the public key of the second node, in the blockchain of the mesh network (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, description of where the public key is stored does not move to distinguish over prior art as the description does not affect the electronic device structurally or functionally nor does the description affect the positively recited steps.

As per claims 8 and 17, the Sinha, Raji, Gleichauf, and Melika further teaches wherein the decrypted received message comprises transaction data, and wherein the payment is received from a third node of the mesh network initiating a transaction involving the cryptocurrency (see Gleichauf: ¶0078, transactions containing encrypted data; ¶0051, the transaction fee paid from wallet of middlebox; ¶0055, fees may be paid from a wallet of sensor/miner to a wallet of middlebox and to a wallet of winning miner).
The applicant is reminded that the description of the message is a non-functional descriptive material.

As per claims 9 and 18, the Sinha, Raji, Gleichauf, and Melika further teaches wherein the decrypted received message comprises communication data, and wherein the payment is received from an originating node of the mesh network generating the communication data (see Gleichauf: ¶0078, transactions containing encrypted data; ¶0051, the transaction fee paid from wallet of middlebox; ¶0055, fees may be paid from a wallet of sensor/miner to a wallet of middlebox and to a wallet of winning miner).
The applicant is reminded that the description of the message, i.e., what is comprises, is a non-functional descriptive material.



	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,636,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are significantly similar to the claims of US Patent 10,636,030.
Instant application
Patent No. 10,535,062
1. An electronic device, comprising:
1. An electronic device, comprising:
a storage device to store instructions; and
a storage device to store instructions; and
a processor coupled with the storage device operable to execute the instructions, the processor, when executing the instructions, to:
a processor coupled with the storage device operable to execute the instructions, the processor, when executing the instructions, to:

receive data relating to a mesh network and store the received data in the storage device; establish the electronic device as capable of operating as a node on the mesh network based on the stored received data; generate a cryptocurrency wallet and store the generated cryptocurrency wallet in the storage device, wherein the cryptocurrency wallet is associated with a public key and a private key; receive authorization to participate on the mesh network from an authorization node of the mesh network, wherein the authorization node of the mesh network maintains a blockchain of the cryptocurrency to provide access to the Internet for the mesh network;
receive a message from a first node on a mesh network, the message encrypted with a public key associated with the electronic device;
receive a message from a sending node on the mesh network, the message encrypted with the public key by the sending node;
generate a decrypted message by decrypting the received message with a private key associated with the electronic device;
decrypt the received message with the private key;
request a public key of a cryptocurrency wallet of a second node on the mesh network from an authorization node;
request a public key of a cryptocurrency wallet of a first additional node on the mesh network from the authorization node 
receive the public key of the cryptocurrency wallet of the second node;
receive the public key of the cryptocurrency wallet of the first additional node;
generate a re-encrypted message by encrypting the decrypted message with the public key of the cryptocurrency wallet of the second node;
forward the decrypted received message to the first additional node on the mesh network by re-encrypting the decrypted received message with the received public key of the cryptocurrency wallet of the first additional node 
send the re-encrypted message to the second node; and
and transmitting the re-encrypted message to the first additional node;
receive a payment comprising a portion of a cryptocurrency token based on the re-encrypted message sent to the second node.
receive a payment comprising a portion of a cryptocurrency token based on the forwarding the decrypted received message

and store the received payment in the storage device in the generated cryptocurrency wallet.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. US 20060059370 discloses a mesh topology including technique of decrypting an encrypted packet, re-encrypting the packet and forwarding the re-encrypted packet to destination;
US Patent Publication No. 20090060192 discloses a mesh network in which when data is received by a particular infrastructure node, determines whether the data is intended for a different destination. Once the determination is made, the node decrypts the data using its encryption key and then re-encrypts the data using the encryption key of the next node;
US Patent Publication No. 20070038743 discloses mesh network including registering of communication device in participation of the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685